Affirmed by unpublished PER CURIAM opinion. •
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Hill appeals the district court’s order denying his motion for modification of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hill, No. 7:96-cr-00042-F-1 (E.D.N.C. Dec. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.